Citation Nr: 1105848	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-28 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tremors of the hands, 
claimed as secondary to the Veteran's service-connected acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to September 
2003.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

On the Veteran's September 2006 Substantive Appeal, he indicated 
that he wished to present testimony before a member of the Board 
at a Travel Board hearing.  The Veteran was notified in an 
October 2010 letter that such a hearing had been scheduled for 
December 2010.  The Veteran failed to report to this hearing.

The Board notes that the notice of that hearing may not have been 
sent to the Veteran's current address.  As the Board's action in 
this case is entirely favorable to him, however, the Board finds 
that deciding the claim without remanding the case for a hearing 
presents no prejudice to the Veteran.  

In November 2010, the Veteran filed a claim for entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).  The issue of 
entitlement to a TDIU thus has been raised by the record but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran currently suffers from tremors of the hands, a 
condition that has been causally connected to his service-
connected acquired psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for tremors of the hands have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran contends that the tremors of the hands 
from which he currently suffers is either causally related to his 
active service or is causally related to his now service-
connected major depressive disorder.  Resolving reasonable doubt 
in favor of the Veteran, the Board concurs for the reasons that 
follow.

First, the Board notes that the Veteran currently suffers from 
tremors in his hands and has suffered throughout the appeals 
period.  For instance, the Veteran underwent a VA neurological 
disorder examination in April 2009.  The Veteran was diagnosed as 
suffering from intermittent fine right and left hand tremor.  

Second, the Board acknowledges that the Veteran suffered from 
this tremor during his active service.  On a December 2001 report 
of medical history, the Veteran stated that he "shook" all the 
time.  In numerous statements and letters, the Veteran has 
reiterated his contention that he suffered from tremors in 
service.  

There is, however, no medical evidence of a nexus between the 
Veteran's current condition and the tremors from which he 
suffered while on active service.  Though the Veteran suffered 
from this condition both during and after service, the RO failed 
to have the Veteran examined prior to denying his claim in May 
2005.  When the RO did have the Veteran examined, it did not ask 
the examiner to provide an opinion as to whether the Veteran's 
current condition could be related to his in-service tremors.  

That beings said, the Veteran contends not only that his current 
condition is causally related to the tremors that he suffered 
while on active service, but he also contends that his condition 
is secondary to his now service-connected acquired psychiatric 
disorder.  

Service connection may be granted for a disability shown to be 
secondary to an already service-connected disorder.  See 38 
C.F.R. § 3.310 (providing that "a disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected").

To resolve the question of whether the Veteran's current tremors 
of the hands are proximately due to or the result of his service-
connected major depressive disorder, the Veteran underwent a VA 
neurological examination in April 2009.  The examiner, though, 
stated that he was not able to offer an opinion as to whether the 
Veteran's tremor was secondary to his psychiatric disorder.  The 
Veteran was then scheduled for a VA mental disorder examination 
in that same month.  The examiner from that examination concluded 
that he could not offer an opinion without resorting to mere 
speculation.  

The RO, however, did not discuss the results of an earlier, May 
2005 neurology consultation.  The doctor from that consult stated 
that the Veteran suffered from an "enhanced physiological tremor 
secondary to anxiety."  While the neurologist attributed the 
Veteran's tremor not to the major depressive disorder for which 
the Veteran is currently service connected but instead to 
anxiety, it is the fact that she concluded that his condition is 
secondary to an acquired psychiatric disorder that is of the most 
importance here.

Pursuant to federal law, when there is an approximate balance of 
positive and negative evidence, VA grants the benefit of the 
doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Given the positive 
May 2005 opinion, the Board believes that the evidence in this 
case is at least in equipoise regarding whether the Veteran's 
current condition is secondary to his service-connected acquired 
psychiatric disorder.  Resolving reasonable doubt in the 
Veteran's favor thus warrants service connection for the 
Veteran's tremors of the hands.  

In summary, the Board finds that the Veteran currently suffers 
from a tremor in his hands, and that medical evidence has 
established that this tremor is secondary to his now service-
connected acquired psychiatric disorder.  Accordingly, the Board 
concludes that the criteria for service connection for tremors of 
the hands have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is taking an action favorable to the Veteran, there 
can be no possibility of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  An extended discussion of the duties to notify 
and assist is thus unnecessary.  


ORDER

Service connection for tremors of the hands is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


